DETAILED ACTION
This Office Action is in response to Application filed on 29 August 2019.
Claims 1-18 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dulip et al., U.S. Patent App. Pub. 2010/0333072, hereinafter referred to as “Dulip”.

Referring to claim 1, Dulip discloses a method implemented on a computer (See paragraphs 0004 and 0011).  This is interpreted as a computer-implemented method comprising.
Dulip discloses a client in communication with application server, via communication network, and a component testing tool that includes calculating performance statistics (See paragraphs 0004, 0108).  Dulip discloses the tester executing various performance tests (See paragraph 0027).  Dulip discloses a report generation process that controls access to the performance data (See paragraph 0032).  This is interpreted as using a client device that is coupled via one or more internetworks to a performance test system with an independent test device system comprising a plurality of different test devices, initiating a performance test, the performance test system comprising an access control program that limits access to certain performance data that is automatically generated by the test devices during or after the tests.
Dulip discloses installing an agent on the application server (See paragraph 0005).  This is interpreted as installing program instructions of a performance test with an application program under test (APUT) in a test device among the plurality of different test devices by calling the access control program.
Dulip discloses the application server executing the application and including probe routines of the testing tool (See paragraph 0004).  This is interpreted as performing the performance test on the APUT while the APUT is hosted by the test device by executing the program instructions of the performance test during execution of the APUT, the performance test of the APUT comprising.

Dulip discloses a real time monitor and probes in routines (See paragraphs 0004 and 0030).  This is interpreted as monitoring execution of APUT program instructions of the APUT on the test device for a first test condition.
Dulip discloses determining a start time of a routine that is used for performance statistics (See paragraphs 0004 and 0005).  This is interpreted as in response to the execution of APUT program instructions meeting the first test condition, starting measuring the performance test metric at a start time.
Dulip discloses a real time monitor and probes in routines, which includes start time and end times of the routines (See paragraphs 0004, 0005, and 0030).  This is interpreted as monitoring the execution of APUT program instructions of the APUT for a second test condition, wherein the first test condition is met before the second test condition can be met.
Dulip discloses determining a start time of a routine that is used for performance statistics (See paragraphs 0004 and 0005).  This is interpreted as in response to the execution of APUT program instructions meeting the second test condition, stopping measuring the performance test metric at a stop time.
Dulip discloses determining the elapsed time and performance statistics based on the elapsed time (See paragraph 0004).  This is interpreted as determining a measured performance test metric based on a difference between the start time and the stop time.

Dulip discloses the method implemented and executed by one or more processors (See paragraph 0011).  This is interpreted as wherein the computer-implemented method is performed by one or more computing devices.

Referring to claim 2, Dulip discloses a real time log of the performance test (See paragraph 0077).  This is interpreted as further comprising for each performance test iteration, saving the measured performance test metric into a log file.

Referring to claim 3, Dulip discloses the log of the performance test is performed in real time (See paragraph 0077).  This is interpreted as further comprising, after each performance test iteration:	causing saving the measured performance test metric of an immediately preceding performance test iteration onto a log file.
Dulip discloses displaying the test results on a monitor (See paragraph 0039).  This is interpreted as displaying the measured performance test metric, the test result, the start time, the stop time, or a combination thereof, of the immediately preceding performance test iteration, to a user interface of the test device.

Referring to claim 4, Dulip discloses calculating performance statistics such as response time (See paragraph 0004).  This is interpreted as further comprising determining the test result by applying a performance test function to the measured performance test metric of each of at least some of the performance test iterations.

Referring to claim 5, Dulip discloses determining the average response time (See paragraph 0071).  This is interpreted as further comprising executing the performance test function using an arithmetic average, standard deviation, error, or a combination thereof.

Referring to claim 10, Dulip discloses a new start and end time for the performance testing of the routine (See paragraphs 0004 and 0005).  This is interpreted as further comprising for each performance test iteration, restarting the performance test prior to starting a next performance test iteration.

Claims 11-13 and 18 are rejected for similar reasons as claims 1, 4, 5, and 10 respectively.  Dulip additionally discloses a system with processors that execute instructions from computer-readable storage medium (See paragraph 0011).  Dulip also discloses the system connected to communication network (See paragraph 0108).

Allowable Subject Matter
Claims 6-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2017/0315902 to Moretto et al.
- Performance testing applications
U.S. Patent App. Pub. 2018/0225195 to Dermer et al.
- Selective Application testing including performance values
U.S. Patent App. Pub. 2019/0278696 to Bromann et al.
- Automated application testing system with analytics

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        February 11, 2021